J-S17005-22

                                2022 PA Super 146


 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 DERRICK RUFFIN                           :   No. 1913 EDA 2021

               Appeal from the Order Entered August 20, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0004553-2021


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

OPINION BY BOWES, J.:                               FILED AUGUST 23, 2022

      The Commonwealth appeals from the August 20, 2021 order granting

Derrick Ruffin’s (“Appellee”) pre-trial motion to suppress evidence recovered

during a traffic stop.     Specifically, the Commonwealth challenges the

suppression court’s ruling that probable cause did not support a traffic stop

for a violation of Pennsylvania’s Vehicle Code concerning an obscured

registration plate. Upon careful review, we agree and reverse.

      The relevant facts of this case are not in dispute.     At 6:12 p.m. on

April 21, 2021, Police Officer Knud Kristensen conducted a traffic stop in the

5700 block of Warrington Avenue in Philadelphia.        See N.T. Suppression

Hearing, 8/13/21, at 6-7, 22-23, 25. Officer Kristensen initiated the stop due

to a partially obstructed registration plate. Specifically, the frame encircling

the plate prevented the officer from viewing the information on the bottom of
J-S17005-22



the plate, i.e., the state tourism website. Id. at 7, 15-16. The frame did not

obstruct the alphanumerical registration designation. Id. at 15-16.

      Officer Kristensen observed five occupants in the vehicle. He noticed

that Appellee, the front-seat passenger, made furtive movements that

indicated Appellee had concealed something nearby on the seat. Due to the

nature of the traffic stop, Officer Kristensen conducted a protective sweep of

the front seat of the car, which revealed a loaded revolver underneath a

sweatshirt where Appellee had been sitting. Id. at 7-8, 11-13. The police

subsequently recovered additional rounds of ammunition from Appellee’s

pants pocket. Id. at 8-9. After discovering the firearm, Officer Kristensen

learned that the vehicle was not registered, and the driver did not have a valid

driver’s license. Id. at 12. Similarly, Appellee did not have a valid permit to

carry the firearm. Id. at 27.

      Appellee was charged with possession of a firearm by a prohibited

person, carrying a firearm without a license, carrying a firearm on public

streets or public property in Philadelphia, and possession of marijuana. He

filed a motion to suppress physical evidence asserting, inter alia, that the stop,

search, and seizure occurred in violation of his rights under the Fourth

Amendment of the United States Constitution and Article I, §§ 8 and 9 of the

Pennsylvania Constitution.      See Motion to Suppress Physical Evidence,

7/27/21, at ¶¶ 3(a)-(b), (d).

      At the suppression hearing, the Commonwealth presented the testimony

of Officer Kristensen, and the parties stipulated to the testimony of other

                                      -2-
J-S17005-22



police officers involved in the traffic stop.    See N.T. Suppression Hearing,

8/13/21, at 6-29. Appellee argued that there was no basis for the vehicle

stop because the officer could read the number on the registration plate and

there was no question as to which state had issued the plate. Id. at 29-31.

The court deferred a ruling on the suppression motion to allow counsel to file

briefs responding to the issue concerning the legality of the vehicle stop. Id.

at 31-33, 35, 39-40.        After reviewing the submissions, the court granted

Appellee’s motion to suppress on the basis that there was “no reasonable

suspicion or probable cause to pull over [the vehicle] because of the obscured

website.” N.T. Suppression Hearing, 8/20/21, at 3. The court noted that,

“[i]t is certainly something [the] Commonwealth might want to appeal to get

further information.” Id. at 4. The Commonwealth timely filed a notice of

appeal and a statement of issues presented pursuant to Pa.R.A.P. 1925(b).1

        The Commonwealth presents the following question for our review: “Did

the lower court err by suppressing a gun found as a result of a lawful traffic

stop for a Vehicle Code violation?”2 Commonwealth’s brief at 3.


____________________________________________


1 In its notice of appeal, the Commonwealth certified that the suppression
court’s suppression order would terminate or substantially handicap the
prosecution of its case. See Notice of Appeal, 9/15/21, at 1. See also
Pa.R.A.P. 311(d) (”In a criminal case, under the circumstances provided by
law, the Commonwealth may take an appeal as of right from an order that
does not end the entire case where the Commonwealth certifies in the notice
of appeal that the order will terminate or substantially handicap the
prosecution.”).

2   Appellee declined to file a brief.

                                           -3-
J-S17005-22



       We begin our consideration of the Commonwealth’s issue mindful of the

applicable legal principles.      Our standard of review in this context is well-

established:

       [We] consider only the evidence from the defendant’s witnesses
       together with the evidence of the prosecution that, when read in
       the context of the . . . record, remains uncontradicted. The
       suppression court’s findings of fact bind an appellate court if the
       record supports those findings.[3]       The suppression court’s
       conclusions of law, however, are not binding on an appellate court,
       whose duty is to determine if the suppression court properly
       applied the law to the facts.

Commonwealth v. Korn, 139 A.3d 249, 252-53 (Pa. Super. 2016). Thus,

“[o]ur standard of review is restricted to establishing whether the record

supports the suppression court’s factual findings; however, we maintain de

novo review over the suppression court’s legal conclusions.” Id. at 253.

       When a police officer initiates a traffic stop of a vehicle, the stop

constitutes a “seizure” within the meaning of the Fourth Amendment and

activates constitutional protections against unreasonable seizures and

detentions.     Whren v. United States, 517 U.S. 806, 809-10 (1996).

Generally, a traffic stop must be supported by sufficient facts to provide an

officer with reasonable suspicion to believe that the vehicle or driver was in

violation of a provision of the Vehicle Code.        See 75 Pa.C.S. § 6308(b).

However, a stop based on reasonable suspicion under § 6308(b) must “serve


____________________________________________


3 Our scope of review is limited to the evidentiary record of the pre-trial
hearing on the suppression motion. In re L.J., 79 A.3d 1073 (2013).

                                           -4-
J-S17005-22


an    investigatory      purpose      relevant   to   the   suspected   violation.”

Commonwealth v. Feczko, 10 A.3d 1285. 1291 (Pa.Super. 2010) (en banc);

Commonwealth v. Salter, 121 A.3d 987, 992 (Pa.Super. 2015). Therefore,

in circumstances where the violation is such that it requires no additional

investigation, the officer must possess probable cause before initiating the

traffic stop. Feczko, supra at 1291.

       Here, it is uncontradicted that Officer Kristensen stopped the vehicle

solely for an obscured license plate in violation of § 1332(b) of the Vehicle

Code. In particular, Officer Kristensen credibly testified that he could view the

alphanumerical characters on the registration plate, but he had difficulty

seeing the website.4 See N.T. Suppression Hearing, 8/13/21, at 14; see also

See Suppression Court Opinion, 11/12/21, at 2, (citing N.T. Suppression


____________________________________________


4  A standard registration plate currently issued by the Pennsylvania
Department of Transportation includes an alphanumerical combination below
the name of the Commonwealth and above the Uniform Resource Locator
(“URL”) for the Commonwealth’s official tourism website as in this sample
plate displayed on the Department of Transportation’s website:




See     https://www.dmv.pa.gov/VEHICLE-SERVICES/Registration%20Plates
/Standard-Issue-License-Plate/Pages/standard-license-plates.aspx (accessed
on July 28, 2022).

                                           -5-
J-S17005-22


Hearing, 8/13/21, at 39) (finding that Officer Kristensen credibly testified as

to the basis for the stop).

      Section § 1332(b) prohibits the display of an obscured registration plate

on a vehicle as follows:

      (b) Obscuring plate.--It is unlawful to display on any vehicle
      a registration plate which:

           (1) is so dirty as to prevent the reading of the numbers or
           letters thereon at a reasonable distance;

           (2) is obscured in any manner which inhibits the proper
           operation of an automated red light enforcement system in
           place pursuant to section 3116 (relating to automated red
           light enforcement systems in first class cities) or 3117
           (relating to automated red light enforcement systems in
           certain municipalities) or any other automated enforcement
           system authorized by this title or an electronic toll collection
           system as authorized under 74 Pa.C.S. § 8117 (relating to
           electronic toll collection);

           (3) is otherwise illegible at a reasonable distance or is
           obscured in any manner; or

           (4) is obscured, covered or otherwise obstructed in a manner
           which inhibits the visibility of the issuing jurisdiction at a
           reasonable distance.

75 Pa.C.S. § 1332 (emphasis added).

      Plainly, investigation beyond the officer’s initial observations would have

provided no additional information to Officer Kristensen as to whether a

violation of § 1332(b) occurred. Consequently, he was required to possess

probable cause before initiating the traffic stop based on this violation. See

Commonwealth v. Wilson, 111 A.3d 747, 755 (Pa. Super. 2015) (referring

to a violation of § 1332(b)(3) as a “non-investigable” offense). Probable cause

                                      -6-
J-S17005-22


is established where, from a reasonable distance, characters on a registration

plate are illegible or the plate is at least partially obscured. See Salter, supra

at 993-94 (concluding that the officer had probable cause to stop Salter’s

vehicle where officer could not see its registration plate from a reasonable

distance).

      After reviewing § 1332(b), the suppression court found that Officer

Kristensen did not have probable cause to initiate the traffic stop because

§ 1332(b) did not prohibit an obstruction that shielded only the state tourism

website on a registration plate. See Suppression Court Opinion, 11/12/21, at

4-5. Instead, it found that § 1332(b) pertained only to the obstruction of the

issuing authority and the identification number. Since both of these items

were visible at a reasonable distance, the court found that Officer Kristensen

lacked probable cause to initiate the traffic stop.      See N.T. Suppression

Hearing, 8/20/21, at 3.

      The Commonwealth argues that the registration plate on the vehicle

transporting Appellee was at least partially obscured, and therefore was

adequate to sustain a violation of § 1332(b)(3), permitting the traffic stop

effectuated by Officer Kristensen. See Commonwealth’s brief at 8-14. The

Commonwealth posits that this case “involves a straightforward matter of

statutory interpretation.” Id. at 8.

      With no disputed facts, the resolution of this appeal indeed turns on the

meaning of phrase “obscured in any manner” as used in § 1332(b)(3), and


                                       -7-
J-S17005-22


whether it encompasses the entirety of the plate or merely the issuing

authority and vehicle-specific information.       While this Court has previously

addressed situations where the characters of a registration plate number were

obscured by mud or where a tinted cover darkened the registration plate

entirely, we have yet to define the phrase “obscured in any manner.5 Thus,

we must resolve the novel question before us through application of the rules

of statutory interpretation.

       In interpreting a statute, we are guided by the Statutory Construction

Act, 1 Pa.C.S. §§ 1501-1991.               “The object of all interpretation and

construction of statutes is to ascertain and effectuate the intention of the

General Assembly.” 1 Pa.C.S. § 1921(a). “The plain language of the statute

is the best indicator of the legislature’s intent. To ascertain the plain meaning,

we consider the operative statutory language in context and give words and

phrases    their   common       and    approved   usage.”   Commonwealth       v.

Chesapeake Energy Corp., 247 A.3d 934, 942 (Pa. 2021). “When the words

of a statute are clear and free from all ambiguity, the letter of it is not to be



____________________________________________


5  See Commonwealth v. Wilson, 111 A.3d 747, 755 (Pa. Super. 2015)
holding probable cause existed to effectuate a lawful traffic stop for a violation
of § 1332(b)(3) where the defendant’s “license plate cover was obscured and
illegible from a reasonable distance” due to “a partially tinted license plate
cover”); Commonwealth v. Wilbert, 858 A.2d 1247, 1250 (Pa.Super. 2004)
(holding traffic stop was legal pursuant to § 1332(b)(1) where the officer was
unable to discern the characters on the vehicle’s license plate until “after she
had gotten out of her vehicle and inspected [the] plate” because it was
“obscured by mud”).

                                           -8-
J-S17005-22


disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b).

This Court must give effect and ascribe meaning to each word and provision

chosen by our legislature, assuming none is mere surplusage.         See, e.g.,

Commonwealth v. McClelland, 233 A.3d 717, 734 (Pa. 2020) (“Some

meaning must be ascribed to every word in a statute . . . and there is a

presumption that disfavors interpreting language as mere surplusage.”); 1

Pa.C.S. § 1921(a) (“Every statute shall be construed, if possible, to give effect

to all its provisions.”).

      We further note that Vehicle Code provisions such as § 1332 that permit

the imposition of fines are penal in nature, and thus must be strictly construed.

See 1 Pa.C.S. § 1928(b)(1) (identifying “penal provisions” among the

enumerated classes of statutes that “shall be strictly construed”); see also

Commonwealth v. Henderson 663 A.2d 728, 733 (Pa.Super. 1995) (en

banc) (providing that provisions of the Vehicle Code which impose fines are

penal in nature and must be strictly construed). However, “this principle does

not require that our Court give the words of a statute their narrowest possible

meaning, nor does it override the general principle that the words of a statute

must be construed according to their common and approved usage.”

Commonwealth v. Hart, 28 A.3d 898, 908 (Pa. 2011) (cleaned up).

      With these principles in mind, we again examine the language of the

statute at issue:

      It is unlawful to display on any vehicle a registration plate which:


                                      -9-
J-S17005-22


           (1) is so dirty as to prevent the reading of the numbers or
           letters thereon at a reasonable distance;

           (2) is obscured in any manner which inhibits the proper
           operation of an automated red light enforcement system in
           place pursuant to section 3116 (relating to automated red
           light enforcement systems in first class cities) or 3117
           (relating to automated red light enforcement systems in
           certain municipalities) or any other automated enforcement
           system authorized by this title or an electronic toll collection
           system as authorized under 74 Pa.C.S. § 8117 (relating to
           electronic toll collection);

           (3) is otherwise illegible at a reasonable distance or is
           obscured in any manner; or

           (4) is obscured, covered or otherwise obstructed in a manner
           which inhibits the visibility of the issuing jurisdiction at a
           reasonable distance.

75 Pa.C.S. § 1332.

      By its terms, subsection (b)(1) targets dirt and grime concealing the

numbers and letters on a plate. Subsection (b)(2) is focused on interference

with the ability of automated enforcement systems to obtain identification

information from the plate.        Subsection (b)(4) is concerned with any

obstruction to the visibility of the issuing jurisdiction. However, in subsection

(b)(3), our General Assembly forbids “any manner” of obstruction of the

registration plate without limiting reference to the issuing jurisdiction or

identifying numbers and letters.

      The suppression court highlighted the references to specific information

on the registration plate conclude that “it is the issuing authority and the

identification number which are required to be visible at all times.”


                                     - 10 -
J-S17005-22


Suppression Court Opinion, 11/12/21, at 5. The court noted that, unlike these

components, the statute does not specifically reference the website and notes

that specialized “custom and affinity plates” issued by the Department of

Transportation do not include the state tourism website. Id. at 4-5. Hence,

the suppression court elevated the information concerning the issuing

jurisdiction and the alphanumerical characters to essential elements of the

registration plate while relegating the information concerning the state

tourism website to a non-essential element completely outside the ambit of

§ 1332(b).

      In so doing, the suppression court failed to give effect to the plain

meaning of all of the words of the statute. The General Assembly knew how

to indicate the importance of the visibility of only the issuing authority and the

alphanumerical designation on the plate by so stating subsections (b)(1),

(b)(2), and (b)(4).    Yet, in subsection (b)(3) it used the catch-all word

“otherwise” to prohibit “any manner” of obscuring of “a registration plate.”

The word “any” in this form means “unmeasured or unlimited in amount,

number, or extent” or “to any extent or degree.”         https://www.merriam-

webster.com/dictionary/any (accessed on July 28, 2022). To limit subsection

(b)(3)’s scope to only select portions of the registration plate both contradicts

the broad language chosen by our legislature and relegates subsection (b) to

mere surplusage of the other sections which already prohibit the obstruction

of those portions.


                                     - 11 -
J-S17005-22


       Furthermore, if the suppression court’s interpretation were correct, and

§ 1132(b)(3) required only the issuing authority and the alphanumerical

designation to be visible at all times, then the General Assembly would have

deleted the catch-all “obscured in any manner” provision of subsection (b)(3)

after the Department of Transportation began including the state tourism

website URL on the standard registration plates in 2003. Since the addition

of the state tourism website on the Commonwealth’s standard registration

plate, § 1332 has been amended on four occasions, but the “obscured in any

manner” language has remained intact.6

       Our legislature’s intent for subsection (b)(3) to have a broader reach

than the other provisions of § 1132(b) is further supported by its decision to

make a subsection (b)(3) violation a mere summary offense that incurs a

lesser fine than violations of the subsections that relate to the obstruction of

the alphanumerical designation and issuing authority. Compare 75 Pa.C.S.

§ 1332(c) (establishing, violations of subsections (b)(2) and (b)(4) are

punishable by a fine of $100), with 75 Pa.C.S. § 6502(a) (establishing,




____________________________________________


6 The original version of the statute that became effective in 1977 did not have
separate subsections under section (b). Section (b) originally consisted of the
terms now separately included in subsections (b)(1) and (b)(3). Various
subsections have been added over a series of amendments that culminated
with the latest amendment, effective in 2017, which added, inter alia, the
present subsection (b)(4), and included a reference to subsection (b)(4) in
the penalty provision in section (c).

                                          - 12 -
J-S17005-22


summary violations of the Vehicle Code for which a penalty is not specified

are punishable by a fine of $25).

       For the above reasons, we hold that § 1132(b)(3) unambiguously

prohibits the obstruction or concealment of any portion of a registration plate,

including the address to our commonwealth’s tourism website. 7         While we

appreciate Appellee’s position that § 1332 should be limited to the elements

of a registration plate that are actually pertinent to the identification of a

vehicle’s registration, that interpretation does not comport with a plain reading

of the statute.      As § 1332(b)(3) unambiguously pertains to any partial

covering of a Pennsylvania license plate, we may not disregard the letter of

the law “under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b).

       Accordingly, the obstruction of the URL for the Commonwealth’s tourism

website on the registration plate of the vehicle in which Appellee was riding

as a passenger constituted a violation of the Vehicle Code and subjected the

operator to a traffic stop for the purposes of enforcing the $25 fine under

§ 1332(b)(3). Hence, the suppression court erred in concluding that Officer

Kristensen lacked probable cause to initiate the traffic stop based on a




____________________________________________


7  Our interpretation is consistent with the conclusion reached by the United
States Court of Appeals for the Third Circuit. See United States v. Ha Ngo,
451 Fed.Appx. 220, 225 (3d Cir. 2011) (agreeing with a district court’s finding
of a violation of 75 Pa.C.S. § 1332(b)(3) where a “registration plate was
obstructed around the outmost portion of the tag, making the top portion of
the tag difficult to read”).

                                          - 13 -
J-S17005-22


violation of § 1332(b). We, therefore, reverse the order granting Appellee’s

suppression motion and remand for further proceedings.

     Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                   - 14 -